               Case 18-12012-LSS             Doc 1013        Filed 09/02/20        Page 1 of 10




                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

OPEN ROAD FILMS, LLC, a Delaware limited                       Case No.: 18-12012 (LSS)
liability company, et al.1,
                                                               (Jointly Administered)
                                   Debtors.                    Related to Docket No. 1012

                                      CERTIFICATE OF SERVICE


                 I, Colin R. Robinson, hereby certify that on the 2nd day of September , 2020, I

caused a copy of the following document(s) to be served on the individuals on the attached

service list(s) in the manner indicated:


                 CERTIFICATION OF COUNSEL REGARDING PLAN ADMINISTRATOR'S
                 FOURTH (NON-SUBSTANTIVE) OBJECTION TO CERTAIN (A)
                 DUPLICATIVE CLAIMS AND (B) INSUFFICIENT DOCUMENTATION
                 CLAIMS


                                                     /s/ Colin R. Robinson
                                                     Colin R. Robinson (DE Bar No. 5524)




         1
          The Debtors and the last four digits of their taxpayer identification numbers include: Open Road Films,
LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.); Briarcliff LLC (7304-
Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.). The Debtors’ address is
2049 Century Park East, 4th Floor, Los Angeles, CA 90067. Additional affiliated entities, including, but not limited
to, IM Global LLC, Global Road Entertainment Television LLC (f/k/a IM Global TV LLC), Tang Media Partners
LLC, and Global Road Entertainment LLC, are not debtors in these Cases and have not commenced chapter 11 cases.



DOCS_DE:230508.1 64202/002
               Case 18-12012-LSS     Doc 1013   Filed 09/02/20   Page 2 of 10




 Open Road Films, LLC 2002 Expedited
Service List                                    Overnight Delivery
Case No. 18-12012                               (Government Entity)
Document No. 221095                             Michigan Department of Treasury, Tax Pol.
01 - Facsimile                                  Division
02 – Express Mail                               Attn: Litigation Liaison
06 – Overnight Delivery                         430 West Allegan Street, 2nd Floor|
71 – Emails                                     Austin Building
                                                Lansing, MI 48922

(Counsel for the Official Committee of          Overnight Delivery
Unsecured Creditors)                            (Secured Lender)
Colin R. Robinson, Esquire                      Bank of America as Administrative Agent
Pachulski Stang Ziehl & Jones, LLP              333 S. Hope Street, 13th Floor
919 N. Market Street, 17th Floor                Los Angeles, CA 90071
Wilmington, DE 19801
                                                Overnight Delivery
(Counsel for the Official Committee of          (Landlord)
Unsecured Creditors)                            One Hundred Towers LLC
Robert J. Feinstein, Esquire                    CBRE Inc.
Scott L. Hazan, Esquire                         Attn: Vice President, Property Management
Pachulski Stang Ziehl & Jones LLP               2049 Century Park East, Suite 1950
780 Third Avenue, 36th Floor                    Los Angeles, CA 90067-3283
New York, NY 10017-2024
                                                Overnight Delivery
Fax                                             (Landlord)
855-235-6787                                    One Hundred Towers LLC
(Government Entity)                             JPMorgan Asset Management, Global Real
Internal Revenue Service                        Assets
Centralized Insolvency Operation                Real Estate Americas
2970 Market Street, Mail Stop 5-Q30 133         Brian Okrent, CEO
Philadelphia, PA 19104-5016                     2029 Century Park East, Suite 4150
                                                Los Angeles, CA 90067
Express Mail
(Government Entity)                             Overnight Delivery
Franchise Tax Board                             (Landlord)
Bankruptcy Section, MS:A-340                    One Hundred Towers LLC
PO Box 2952,                                    Allen Matkins Leck Gamble Mallory &
Sacramento, CA 95812-2952                       Natsis LL
                                                Anton N. Natsis, Esquire
Express Mail                                    1901 Avenue of the Stars, Suite 1800
(Government Entity)                             Los Angeles, CA 90067
Franchise Tax Board
Bankruptcy Section, MS:A-340
PO Box 2952,
Sacramento, CA 95812-2952



DOCS_DE:221099.3 64202/002
               Case 18-12012-LSS      Doc 1013   Filed 09/02/20   Page 3 of 10




Overnight Delivery                               Email
(Government Entity)                              (Counsel for Directors Guild of America
US EPA Region 3, Office Of Region                Inc., Screen Actors Guild; American
Counsel                                          Federation of Television and Radio Artists;
Attn: Bankruptcy Department                      Writers Guild of America Inc.; West Inc.;
1650 Arch Street                                 Directors Guild of America Inc.-Producer
Philadelphia, PA 19103                           Pension and Health Plans; Screen Actors
                                                 Guild Producers, Pension and Health Plans;
Email                                            Writers Guild Pension Plan and Industry
(Counsel for the Debtors)                        Health Fund; The Motion Picture Industry
Young Conaway Stargatt & Taylor LLP              Pension and Health Plans)
Michael R. Nestor, Esquire                       Law Office of Susan E Kaufman LLC
Sean M. Beach, Esquire                           Susan E Kaufman, Esquire
Robert F. Poppiti, Jr., Esquire                  919 N Market Street, Suite 460,
Rodney Square, 1000 North King Street            Wilmington, DE 19801
Wilmington, DE 19801                             skaufman@skaufmanlaw.com
mnestor@ycst.com
sbeach@ycst.com                                  Email
rpoppiti@ycst.com                                (Counsel for East West Bank)
                                                 Potter Anderson & Corroon LLP
Email                                            C. M. Samis, Esquire
(Counsel to Secured Lender; Bank of              L. Katherine Good, Esquire
America, N.A.)                                   Aaron Stulman, Esquire
Ashby & Geddes, P.A.                             1313 N. Market Street, 6th Floor
William P Bowden, Esquire                        Wilmington, DE 19801
500 Delaware Avenue, 8th Floor                   csamis@potteranderson.com
Wilmington, DE 19801-1150                        kgood@potteranderson.com
wbowden@ashbygeddes.com                          astulman@potteranderson.com

Email                                            Email
(Counsel for BBG Home Again LLC)                 (US Trustee)
Barnes & Thornburg LLP                           Office of the U.S. Trustee
David M Powlen, Esquire                          Linda Richenderfer, Esquire
Kevin G Collins, Esquire                         844 King Street, Suite 2207
1000 N West Street, Suite 1500,                  Wilmington, DE 19801
Wilmington, DE 19801                             linda.richenderfer@usdoj.gov
david.powlen@btlaw.com;
kevin.collins@btlaw.com                          Email
                                                 (United States Attorney)
                                                 David C. Weiss c/o Ellen Slights, Esquire
                                                 United States Attorney’s Office
                                                 District of Delaware
                                                 Hercules Building
                                                 1313 N. Market Street, Suite 400
                                                 Wilmington, DE 19899
                                                 usade.ecfbankruptcy@usdoj.gov



DOCS_DE:221099.3 64202/002                   2
               Case 18-12012-LSS       Doc 1013   Filed 09/02/20   Page 4 of 10




                                                  Email
Email                                             (Government Agency)
(Government Agency)                               Securities & Exchange Commission
Kathleen Jennings, Esquire                        Secretary of Treasury
Delaware Attorney General                         Office of General Counsel
Carvel State Office Building,                     100 F Street NE
820 N French Street, 6th Floor                    Washington, DC 20549
Wilmington, DE 19801                              secbankruptcy@sec.gov
attorney.general@state.de.us
                                                  Email
Email                                             (Govt. Agency
(Government Entity)                               Securities & Exchange Commission
Delaware Division of Revenue                      Philadelphia Office
Zillah A. Frampton, Bankruptcy                    Attn: Bankruptcy Department
Administrator                                     One Penn Center
Carvel State Office Building                      1617 JFK Boulevard, Suite 520
820 N. French Street, 8th Floor                   Philadelphia, PA 19103
Wilmington, DE 19801                              secbankruptcy@sec.gov
fasnotify@state.de.us
                                                  Email
Email                                             ([Proposed] Counsel for the Debtors)
(Government Entity)                               Klee, Tuchin, Bogdanoff & Suitern LLP
Delaware Secretary Of State                       Jonathan M. Weiss, Esquire
Corporations Franchise Tax                        Sasha M. Gurvitz, Esquire
PO Box 898                                        Michael L. Tuchin, Esquire
Dover, DE 19903                                   1999 Avenue of the Stars, 39th Floor
dosdoc_ftax@state.de.us                           Los Angeles, CA 90067-6049
                                                  jweiss@ktbslaw.com
Email                                             sgurvitz@ktbslaw.com
(Government Agency)                               mtuchin@ktbslaw.com
Delaware State Treasury
Attn: Bankruptcy Department                       Email
820 Silver Lake Boulevard, Suite 100              (Counsel For East West Bank)
Dover, DE 19904                                   Akin Gump Strauss Hauer & Feld LLP
statetreasurer@state.de.us                        David F. Staber, Esquire
                                                  2300 N. Field Street, Suite 1800
Email                                             Dallas, TX 75201-2481
(Government Agency)                               dstaber@akingump.com
Securities & Exchange Commission
NY Regional Office
Attn: Bankruptcy Dept.
Brookfield Place
200 Vesey Street, Suite 400
New York, NY 10281-1022
nyrobankruptcy@sec.gov




DOCS_DE:221099.3 64202/002                    3
               Case 18-12012-LSS     Doc 1013     Filed 09/02/20   Page 5 of 10




Email                                             Email
(Counsel For BBG Home Again LLC                   (Counsel for Viacom International Inc. and
Barnes & Thornburg LLP                            Its Affiliates)
Paul Laurin, Esquire                              Luskin Stern & Eisler LLP
Jonathan Wight, Esquire                           Richard Stern, Esquire
2029 Century Park E Suite 300,                    Stephan E Hornung, Esquire
Los Angeles, CA 90067                             Eleven Times Square,
plaurin@btlaw.com                                 New York, NY 10036
jwight@btlaw.com                                  stern@lsellp.com
                                                  hornung@lsellp.com
Email
(Counsel for Directors Guild of America           Email
Inc., Screen Actors Guild; American               (Counsel To Secured Lender)
Federation of Television and Radio Artists;       Paul Hastings LLP
Writers Guild of America Inc.; West Inc.;         Susan Williams, Esquire
Directors Guild of America Inc.-Producer          1999 Avenue of the Stars, 27th Floor
Pension and Health Plans; Screen Actors           Los Angeles, CA 90067
Guild Producers, Pension and Health Plans;        susanwilliams@paulhastings.com
Writers Guild Pension Plan and Industry
Health Fund; The Motion Picture Industry          Email
Pension and Health Plans)                         (Counsel To Secured Lender)
Bush Gottlieb, A Law Corporation                  Paul Hastings LLP
Joseph Kohanski, Esquire                          Andrew V. Tenzer, Esquire
David Ahdoot, Esquire                             200 Park Avenue
Kirk PreStegard, Kiel Ireland                     New York, NY 10166
801 North Brand Boulevard, Suite 950,             andrewtenzer@paulhastings.com
Glendale, CA 91203
jkohanski@bushgottlieb.com                        Email
dahdoot@bushgottlieb.com                          (Counsel For Bank Of America N.A.)
kprestegard@bushgottlieb.com                      Paul Hastings LLP
kireland@bushgottlieb.com                         Andrew V Tenzer, Esquire
                                                  Shlomo Maza, Esquire
Email                                             75 East 55th Street
(Counsel For Lakeshore Entertainment              New York, NY 10022
Productions LLC)                                  andrewtenzer@paulhastings.com
Foley And Lardner LLP                             shlomomaza@paulhastings.com
Ashley M McDow, Esquire
\555 South Flower Street, Suite 3300,             Email
Los Angeles, CA 90071-2300                        (Counsel For Loren Schwartz)
amcdow@foley.com                                  Procopio Cory Hargreaves & Savitch LLP
                                                  Gerald P Kennedy, Esquire
                                                  525 B Street, Suite 2200,
                                                  San Diego, CA 92101
                                                  gerald.kennedy@procopio.com




DOCS_DE:221099.3 64202/002                    4
               Case 18-12012-LSS       Doc 1013   Filed 09/02/20     Page 6 of 10




Email                                             Email
(Counsel to Bank Leumi USA; Universal             (Counsel to Comerica Bank, a Texas
Studios Home Entertainment LLC)                   banking association)
Reed Smith LLP                                    Kurt F. Gwynne, Esquire
Marsha A Houston, Esquire                         Jason D. Angelo, Esquire
Christopher O. Rivas, Esquire                     Reed Smith LLP
355 South Grand Avenue, Suite 2900                1201 N. Market Street, Suite 1500
Los Angeles, CA 90071-1514                        Wilmington, DE 19801
mhouston@reedsmith.com                            kgwynne@reedsmith.com
crivas@reedsmith.com                              jangelo@reedsmith.com

Email                                             Email
(Counsel to Bank Leumi USA)                       (Counsel for Scripps Networks LLC d/b/a
Reed Smith LLP                                    Food Network; Discovery, Inc.; Discovery
Michael S Sherman, Esquire                        Licensing Inc.; Discoverycom LLC;
1901 Avenue of the Stars, Suite 700,              Counsel for Scripps Networks LLC d/b/a
Los Angeles, CA 90067                             HGTV)
msherman@reedsmith.com                            Mary L. Fullington, Esquire
                                                  Wyatt, Tarrant & Combs, LLP
Email                                             250 West Main Street, Suite 1600
(Counsel for MUFG Union Bank N.A.)                Lexington, KY 40507
Sidley Austin LLP                                 mfullington@wyattfirm.com
Jennifer C Hagle, Esquire
555 West Fifth St 40th Floor,                     Email
Los Angeles, CA 90013                             (Counsel for Entertainment One Films
jhagle@sidley.com                                 Canada Inc. and certain of its affiliates)
                                                  Daniel J. DeFranceschi, Esquire
Email                                             Michael J. Merchant, Esquire
(Counsel for MUFG Union Bank N.A.)                Brett M. Haywood, Esquire
Sidley Austin LLP                                 Richards, Layton & Finger, P.A.
Annie C Wallis, Esquire                           One Rodney Square
One South Dearborn,                               920 North King Street
Chicago, IL 60603                                 Wilmington, DE 19801
awallis@sidley.com                                defranceschi@rlf.com
                                                  merchant@rlf.com
Email                                             haywood@rlf.com
(Counsel to Endgame Releasing Co., LLC
and Endgame Releasing Funding, LLC)               Email
Daniel A. O’Brien, Esquire                        (Counsel for Snap, Inc.)
Venable LLP                                       Edward H. Tillinghast, Esquire
1201 N. Market Street, Suite 1400                 Michael T. Driscoll, Esquire
Wilmington, DE 19801                              Sheppard Mullin Richter & Hampton LLP
daobrien@venable.com                              30 Rockefeller Plaza
                                                  New York, NY 10112
                                                  etillinghast@sheppardmullin.com
                                                  mdriscoll@sheppardmullin.com



DOCS_DE:221099.3 64202/002                    5
               Case 18-12012-LSS     Doc 1013   Filed 09/02/20   Page 7 of 10




Email                                           Email
(Entertainment One Films Canada Inc. and        (Counsel for All I See Partners 2015 L.P.)
certain of its affiliates)                      Matthew G. Summers
Lauren Blaiwais                                 Laurel D. Roglen
Emily Harris                                    Ballard Spahr LLP
Entertainment One Films Canada Inc.             919 N. Market Street, 11th Floor
134 Peter Street, Suite 700                     Wilmington, DE 19801-3034
Toronto, Ontario M5V 2H2                        summersm@ballardspahr.com
LBlaiwais@entonegroup.com                       roglenl@ballardspahr.com
EHarris@entonegroup.com
                                                Email
Email                                           (Counsel for American Multi-Cinema, Inc.
(Counsel for All I See Partners 2015 L.P)       aka AMC Theatres)
Howard J. Weg, Esquire                          Matthew P. Austria, Esquire
Robins Kaplan LLP                               Austria Legal, LLC
2049 Century Park East, Suite 3400              1007 North Orange Street, 4th Floor
Los Angeles, CA 90067                           Wilmington, DE 19801
hweg@robinskaplan.com                           maustria@austriallc.com

Email                                           Email
pwebster@buchalter.com                          (Counsel for American Multi-Cinema, Inc.
(Counsel for Sony Pictures Entertainment        aka AMC Theatres)
Inc.)                                           Michael D. Fielding
Pamela K. Webster                               Husch Blackwell LLP
BUCHALTER, A Professional Corporation           4801 Main Street, Suite 1000
1000 Wilshire Boulevard, Suite 1500             Kansas City, MO 64112
Los Angeles, CA 90017                           michael.fielding@huschblackwell.com

Email                                           Email
(Counsel for City National Bank; Netflix,       (Counsel for Sous Chef, LLC)
Inc.; Kasima, LLC)                              Mary F. Caloway, Esquire
Lance N. Jurich, Esquire                        Buchanan Ingersoll & Rooney PC
Loeb & Loeb LLP                                 919 North Market Street, Suite 1500
10100 Santa Monica Boulevard, Suite 2200        Wilmington, DE 19801
Los Angeles, CA 90067                           mary.caloway@bipc.com
ljurich@loeb.com

Email
(Counsel for City National Bank; Netflix,
Inc.; Kasima, LLC)
Vadim J. Rubinstein, Esquire
Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
vrubinstein@loeb.com



DOCS_DE:221099.3 64202/002                  6
               Case 18-12012-LSS     Doc 1013   Filed 09/02/20   Page 8 of 10




Email                                           Email
(Counsel for Happy Pill Distribution, LLC       (Counsel for Spotlight Film, LLC)
and Happy Pill, LLC)                            Jason B. Gott, Esquire
Jamie L. Edmonson, Esquire                      Latham & Watkins LLP
Daniel A. O’Brien, Esquire                      330 North Wabash Avenue, Suite 2800
Venable LLP                                     Chicago, IL 60611
1201 North Market Street, Suite 1400            Jason.gott@lw.com
Wilmington, DE 19801
daobrien@venable.com                            Email
                                                (Counsel for Iron Mountain Information
Email                                           Management, LLC
(Counsel for Interested Party Studiocanal       Joseph Corrigan, Esquire
S.A.S)                                          Iron Mountain Information Management,
Kathy A. Jorrie, Esquire                        LLC
Pillsbury Winthrop Shaw Pittman LLP             One Federal Street
725 South Figueroa Street, Suite 2800           Boston, MA 02110
Los Angeles, CA 90017-5406                      bankruptcy2@ironmountain.com
kathy.jorrie@pillsburylaw.com
                                                Email
Email                                           (Counsel for WM Group West Engineers)
(Counsel for Spotlight Film, LLC)               Cristina Medina, Esquire
Domenic E. Pacitti, Esquire                     Collins Collins Muir + Stewart
Michael W. Yurkewicz, Esquire                   1100 El Centro Street
Klehr Harrison Harvey Branzburg LLP             South Pasadena, CA 91030
919 N. Market Street, Suite 1000                cmedina@ccmslaw.com
Wilmington, DE 19801-3062
dpacitti@klehr.com;                             Email
myurkewicz@klehr.com                            (Government Entity)
                                                Laura L. McCloud, Esquire
Email                                           Office of the Attorney General
(Counsel for Spotlight Film, LLC)               Bankruptcy Division
Morton R. Branzburg, Esquire                    PO Box 20207
Klehr Harrison Harvey Branzburg LLP             Nashville, TN 37202-0207
1835 Market Street, 14th Floor                  AGBankDelaware@ag.tn.gov
Philadelphia, PA 19103
mbranzburg@klehr.com                            EMAIL
                                                (Counsel to Facebook, Inc.)
Email                                           David M. Serepea, Esq.
(Counsel for Spotlight Film, LLC)               McMahon Serepea LLP
Andrew M. Parlen, Esquire                       255-B Constitution Drive, Suite 1047
Latham & Watkins LLP                            Menlo Park, CA 94025
885 Third Avenue                                david@msllp@com
New York, NY 10022
Andrew.parlen@lw.com




DOCS_DE:221099.3 64202/002                  7
              Case 18-12012-LSS   Doc 1013   Filed 09/02/20   Page 9 of 10




Open Road Films, LLC
Case No. 18-12012
Service List for COC re Fourth
Objection to Claims
06—First Class Mail

FIRST CLASS MAIL
CREATIVE ARTISTS AGENCY, LLC
ATTN.: DAVID SOOKIAZIAN
2000 AVENUE OF THE STARS
LOS ANGELES, CA 90067

FIRST CLASS MAIL
CREATIVE ARTISTS AGENCY, LLC
ERIKA SCHREIBER
405 LEXINGTON AVE, 21ST FL
NEW YORK, NY 10174

FIRST CLASS MAIL
CREATIVE ARTISTS AGENCY, LLC
ATTN.: DAVID SOOKIAZIAN
2000 AVENUE OF THE STARS
LOS ANGELES, CA 90067

FIRST CLASS MAIL
CREATIVE ARTISTS AGENCY, LLC
ERIKA SCHREIBER
405 LEXINGTON AVE, 21ST FL
NEW YORK, NY 10174

FIRST CLASS MAIL
CREATIVE ARTISTS AGENCY, LLC
ATTN.: DAVID SOOKIAZIAN
2000 AVENUE OF THE STARS
LOS ANGELES, CA 90067




DOCS_DE:230506.1
             Case 18-12012-LSS   Doc 1013   Filed 09/02/20   Page 10 of 10




FIRST CLASS MAIL
CREATIVE ARTISTS AGENCY, LLC
ERIKA SCHREIBER
405 LEXINGTON AVE, 21ST FL
NEW YORK, NY 10174




DOCS_DE:230506.1                        2
